Citation Nr: 1636557	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
A Travel Board hearing was held in this matter in July 2012 before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal was remanded in August 2014 for further development.  

The issue of entitlement to service connection for hypertension was also before the Board at that time, however, as service connection for hypertension was granted in full during the pendency of this appeal, in a November 2014 rating decision, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2014 remand, the Board noted that a new VA examination was necessary because the prior, March 2011, VA examination was inadequate.  The Board explained that the March 2011 examiner opined that the hearing loss was not incurred in service solely due to the fact that there was no significant change in hearing thresholds during service.  

In finding that the examination was inadequate, the Board noted that the United States Court of Appeals for Veterans Claims (Court) has held that proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether his current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court further explained that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley, 5 Vet. App. at 159.

Thus, the Board remanded the appeal for an addendum opinion pertaining to the etiology of the Veteran's hearing loss.  In September 2014, a new VA examiner provided an addendum opinion to the findings of the March 2011 VA examination report.  Regrettably, in the September 2014 addendum opinion, the audiologist also found that as there was no significant change in hearing loss while on active duty there was no evidence to support the Veteran's claim of hearing loss.  

The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus a new VA examination should be conducted with a VA examiner other than the examiners who provided the March 2011 and September 2014 opinions in order to comply with the August 2014 remand directives cited herein.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA examiner other than those who reviewed the claims file in March 2011 and September 2014 to determine the current nature and etiology of bilateral hearing loss found to be present.  The entire claim file must be reviewed by the examiner. 

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed hearing loss at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

i. The examiner must provide a rationale for the opinions expressed and reconcile any contradictory evidence of record. In rendering the opinion, the examiner should not resort to mere speculation. 

ii. The examiner is advised that the absence of in-service evidence is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




